Title: To Thomas Jefferson from Éleuthère Irénée du Pont de Nemours, 20 July 1803
From: du Pont de Nemours, Éleuthère Irénée
To: Jefferson, Thomas


          
            Monsieur le President,
            Eleutherian mill near Wilmington (Del.)Juillet 20 1803.
          
          Vous avez été prevenu par mon Pere que J’etais occupé d’etablir dans les Etats-Unis une grande manufacture de Poudre de guerre et de chasse. Cette fabrique construite sur le même plan que les plus belles d’Europe est maintenant prête à être mise en activité. l’avantage que J’ai eu d’être éleve du célebre Lavoisier lorsqu’il etait administrateur des Poudres et les bontés qu’il a eu pour moi, m’ont mis à portée de suivre dans cet établissement les meilleurs procédés connus, et d’y ajouter des perfections nouvelles, qui j’espere mettrons l’amerique en etat de rivaliser teutes les autres puissances pour cette branche d’industrie.
          Mr. Ed. Livingston que etait ici il y a quelques Jours pourra vous rendre compte du resultat des epreuves que j’ai faites en sa présence et de la grande superiorité de la poudre que j’ai déja fabriquée sur celles qui ont êté faites jusqu’à present dans ce pays.
          Indépendement de l’avantage de donner aux Poudres communes et aux Poudres de guerre au moins un quart de plus de portée, Je pourrai par la perfection des machines que j’ai importées procurer à l’amerique le commerce de la Poudre de premiere qualité et de celle de carabine que jusqu’à present elle avait été obligée de tirer de l’etranger. La Poudre de carabine étant la seule que l’on employe dans les contrées de l’ouest et pour le commerce des Indiens, les Etats-unis possederont ainsi une importante branche de commerce, qui le deviendra bientot davantage encore par l’acquisition des belles contrées que votre sagesse vient de conquerir.
          Puis-je esperer, Monsieur le President, que la bienveillance que depuis longtems vous avez temoignée à mon Pere vous fera voir avec interet l’etablissement que nous venons de former et vous engagera à lui accorder des encouragemens aux quels une grande perfection introduite dans une des branches de l’industrie nationale semble lui donner des droits. ma manufacture d’aprés l’etendue de son plan—a besoin de grands travaux pour se consolider jusqu’a ce que ses relations commerciales aient put s’etablir. Le gouvernement a plusieurs moyens de m’accorder l’espece d’encouragement que je reclame; Soit par une fabrication de Poudres de guerre s’il se trouvait en avoir besoin; Soit par la remise à neuf de la grande quantité de Poudres qui se trouve avariées dans ses magazins et qui depuis longtems ne peuvent être d’aucun usage à moins d’etre reparées; Soit encore par le raffinage de son Salpêtre que je m’engage à rendre parfaitement pur et propre à etre employé à la fabrication de la Poudre au moment ou le gouvernement en aurait besoin.
          D’après les ordres qui ont été donnés par le secretaire d’Etat de la guerre, j’ai deja reçu des magazins de Philadelphie deux echantillons de Salpêtre dont j’ai fait l’epreuve; mais le résultat de ces epreuves ayant donné à l’une des especes de Salpêtre 21 Livres de dechêt par quintal, tandis que l’autre n’a dechut que de 7, il ne serait pas possible que je pu faire au gouvernement aucune proposition équitable sur ce raffinage à moins de connaitre toutes les especes de Salpêtre qui sont dans ses magazins et de les avoir eprouvées chacune en particulier. Si ce moyen a votre approbation, Monsieur le President, veuillez donner les ordres pour que les echantillons de Salpêtre me soient remis, avec indication de la quantité de chacune des especes. ou si vous jugez pouvoir utiliser ma manufacture de quelque autre maniere et que vous veuillez bien me l’indiquer ma reconnaissance pour vos bontés égalera le profond respect avec lequel J’ai lhonneur d’être,
           Monsieur le President, Votre très humble et très obeissant Serviteur,
          
             E. I. du Pont de Nemours.
          
          
          Editors’ Translation
          
            
              Mister President,
              Eleutherian Mill near Wilmington (Del.)20 July 1803
            
            As you know from my father, I am creating a large gunpowder factory in the United States for war and hunting. Modeled after the finest European factories, it is about to open. I had the good fortune of studying with the famous Lavoisier when he was in charge of powder works. Thanks to his guidance, I have been able to incorporate the most advanced practices into my factory and to add some innovations which I hope will enable America to rival all other powers in this domain.
            Mr. Ed. Livingston who was here a few days ago can tell you about the tests I performed in his presence and the vast superiority of my gunpowder over what has been produced in this country until now.
            Given the high-quality machines I have imported from France, I can not only extend the range of gunpowder by at least twenty-five per cent, both for ordinary use and for war, but I can also help America create a market for superior gunpowder and rifle powder, which you have previously had to import from abroad. Since rifle powder is the only kind used in the western territories, for trade with the Indians, the United States will control an important market that will soon increase thanks to the valuable new territory you have so wisely purchased.
            May I hope, Mister President, that the good will you have long shown toward my father will lead you to look favorably on the factory we have just built and inspire you to grant it the advantages that are warranted by the quality it will bring to a branch of national industry. Given the scope of the project, my factory needs significant support to get established, until business develops. The government has several ways of providing the help I am requesting: ordering war munitions, if you need them; having my factory restore the vast quantity of powder that has spoiled in warehouses and is useless without being refurbished; or having us refine your saltpeter to a guaranteed level of purity that will allow it to be transformed into gunpowder whenever the government might need it.
            At the request of the secretary of state for war, the Philadelphia military stores sent me two samples of saltpeter which I tested. Since one sample produced 21 pounds of waste per hundredweight, and the other only 7 pounds, I cannot provide an accurate estimate for refining without knowing what kinds of saltpeter are in these stores and testing each one individually. If this procedure meets your approval, Mister President, could you please have the saltpeter samples sent to me with an indication of how much there is of each kind? If my factory can be useful in any other way, kindly let me know. My gratitude will match the deep respect with which I have the honor of being, Mister President,
            Your very humble and very obedient servant,
            
              E. I. du Pont de Nemours
            
          
        